Citation Nr: 0500897	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for inflammatory bowel 
disease, including as due to exposure to herbicides.

2.  Entitlement to service connection for an adrenal gland 
disorder, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Boston, Massachusetts, which denied the above claims.

In September 2004, the veteran provided oral testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO, a transcript of which has been associated with the 
evidence of record.


FINDINGS OF FACT

1.  The evidence preponderates against a finding that the 
veteran incurred inflammatory bowel disease during active 
service, including as a result of exposure to Agent Orange.

2.  The evidence preponderates against a finding that the 
veteran incurred an adrenal gland disorder during active 
service, including as a result of exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
inflammatory bowel disease, including as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1992); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2004).

2.  The veteran is not entitled to service connection for an 
adrenal gland disorder, including as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1992); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claims by the RO in June 2003.  The veteran was told of the 
requirements to successfully establish a successful claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence in his possession 
pertaining to the claims to the RO.  The timing and content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded  a VA medical 
examination in April 2003.  An additional opinion is not 
required because there is no evidence that indicates that 
inflammatory bowel disease or an adrenal gland disorder may 
be associated with an established event, injury, or disease 
in service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).   
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for a malignant tumor may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

Additionally, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (2004) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2004).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period  
beginning on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest  within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne,  Hodgkin's disease, non-
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2004).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346  
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2004).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994). Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records disclose no complaints 
or diagnoses of inflammatory bowel disease or adrenal 
problems.  The veteran has stated that he was not treated for 
either disorder during service.  See Veteran's Application 
for Compensation or Pension, received September 13, 2002.  
Service medical records show only that he was treated for 
complaints of diarrhea and nausea in May 1970.  Upon 
separation examination in December 1970, clinical evaluation 
was normal.

Hospital treatment records from the Burbank Hospital dated 
from October 1988 to September 1989 show that the veteran had 
a history of rectal bleeding with a past history of mucous 
per rectum.  Colonoscopies revealed severe inflammatory bowel 
disease.

Hospital treatment records from the Leominster Hospital dated 
from May 1990 to August 2001 show that the veteran had 
undergone multiple colonoscopies for symptoms associated with 
ulcerative colitis.  Pertinent diagnoses included chronic, 
active, severe ulcerative colitis.

Hospital treatment records from UMass Memorial Health Care 
dated from February 1999 to August 2001 show that the veteran 
underwent adrenal vein sampling.  Surgical pathology reports 
show that the veteran had a left adrenal adenoma for which he 
underwent a left adrenal gland laparoscopic adrenalectomy.

Hospital treatment records from Health Alliance Hospitals, 
Inc., dated from August 1998 to August 2001 show that the 
veteran had a diagnosis of tubular adenoma of the proximal 
transverse colon (ulcerative colitis), ascending colon, and 
colon.  The overall impression following colonoscopies were 
ulcerative colitis, in remission, possible polyps, although 
they all may turn out to be inflammatory in nature, with 
biopsies pending.

A VA examination report dated in April 2003 shows that the 
veteran intermittent mild rectal bleeding on average once 
every two months.  He added that they usually stop on their 
own within a few minutes.  He also provided a history of a 
benign cyst removed from the back of his neck.  The examiner 
concluded that the veteran was status post left adrenal gland 
tumor removal and that he had no suffered any complications 
from this disease.  He was also said to have intermittent 
lower intestinal bleeding from his inflammatory bowel disease 
that was adequately treated medically.

Medical records from E. J. Taylor, M.D., dated in September 
2004 show that the veteran has ulcerative colitis.  Agent 
Orange was noted, without explanation.  The colitis was said 
to be stable, but developing multiple adenomas without colon 
dysplasia.  It was said to be unusual and that he would 
probably need a total colectomy.  A record dated in October 
2004 shows that a fat cell test was later recommended, and 
Agent Orange was noted, without explanation.

During his September 2004 testimony before the undersigned 
Veterans Law Judge, the veteran indicated that he was exposed 
to herbicides, including Agent Orange, during his period of 
service in Vietnam while on duty clearing mines from various 
fields.  He added that he first began having problems with 
his colon in 1988 when he experienced rectal bleeding, which 
has continued intermittently since then.  He also reported 
experiencing problems with his adrenal gland in 1996 or 1997.  
He reported that he knew of 7 or 8 other fellow servicemen 
who had also been exposed to herbicides that had similar 
symptoms and had subsequently passed away.  He indicated that 
no doctor has told him that his disorders were caused by 
exposure to Agent Orange, but that Dr. Taylor had stated they 
very well could be.

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a certain 
enumerated disease as set forth above subsequent to his last 
exposure to Agent Orange, a rebuttable presumption of service 
connection may be warranted.  The veteran is seeking 
entitlement to service connection for inflammatory bowel 
disease and residuals of a left laparoscopic adrenalectomy, 
which are not diseases for which presumptive service 
connection is available pursuant to 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection under 38 C.F.R. § 
3.309(a) is not warranted for either disorder.

The Board must also evaluate whether the veteran is entitled 
to service connection for inflammatory bowel disease and 
residuals of a left laparoscopic adrenalectomy on a direct 
basis.  In this case, the veteran's service medical records, 
which include results of a complete examination upon entrance 
and separation from service, are silent as to complaints or 
diagnoses of inflammatory bowel disease and or an adrenal 
gland disorder.  

Subsequent to active service, the first evidence of 
inflammatory bowel disease, by the veteran's own statements, 
is not until November 1986, almost 16 years following 
separation from service; and of an adenoma of the left 
adrenal gland until 1998, almost 28 years following 
separation from service.  However, there was no attribution 
of either disorder to service beyond a history as reported by 
the veteran.

The Board has considered the medical records dated from 1988 
to 2004, however, they contain no medical opinions relating 
the current disabilities to the veteran's active service.  
With regard to the September and October 2004 statements of 
Dr. Taylor, which include the notation of Agent Orange, there 
is no explanation by the treating physician as to what was 
meant by his notation.  Similarly, the veteran's testimony 
that Dr. Taylor has expressed that the Agent Orange could be 
the cause of the current disorders has been considered.  
However,  "hearsay medical evidence" is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Additionally, although some medical reports show the 
veteran's reported history of complaints secondary to Agent 
Orange, a bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence. LeShore v. Brown, 8 Vet. App. 406 (1995).

While it is presumed that the veteran was exposed to Agent 
Orange while in Vietnam during his period of active service, 
there is no competent evidence of record to suggest that this 
is etiologically related to his current disorders or that his 
current disorders are otherwise related to service.  
Additionally, while the veteran has asserted that his 
inflammatory bowel disease and residuals of a left 
laparoscopic adrenalectomy are related to his service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has inflammatory bowel disease and 
residuals of a left laparoscopic adrenalectomy that are 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, entitlement to service connection for 
inflammatory bowel disease and an adrenal gland disorder, 
including as due to exposure to herbicides, is denied.


ORDER

Entitlement to service connection for inflammatory bowel 
disease, including as due to exposure to herbicides is 
denied.

Entitlement to service connection for an adrenal gland 
disorder, including as due to exposure to herbicides is 
denied.




	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


